Case 1:20-cv-00254-TSK-MJA Document 6 Filed 12/04/20 Page 1 of 2 PageID #: 17




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                    CLARKSBURG

BRIAN KNIGHT,

       Plaintiff,

v.                                                          Civil Action No. 1:20-CV-254
                                                            (JUDGE KLEEH)
CANDICE MCLAUGHLIN,

       Defendant.

            ORDER GRANTING PRO SE DEFENDANT’S MOTION FOR
        EXTENSION OF TIME TO FILE RESPONSIVE PLEADING [ECF NO. 4]

       By order entered by Hon. Thomas S. Kleeh, United States District Judge, on December 3,

2020 [ECF No. 5], this action was referred to the undersigned Magistrate Judge. Presently pending

before the Court is the pro se Defendant’s written request dated December 2, 2020 [ECF No. 4],

which the Court construes as a motion, for an extension of time to respond to the Complaint to

December 14, 2020.

       For reasons stated in Defendant’s motion, and for reasons appearing to the Court,

Defendant’s motion is hereby GRANTED and the deadline for Defendant to file a responsive

pleading is December 14, 2020. It is so ORDERED.

       The Clerk is DIRECTED to provide a copy of this Order to any parties who appear pro se

and counsel of record, and all agencies as applicable, as provided in the Administrative Procedures

for Electronic Case Filing in the United States District Court for the Northern District of West

Virginia.
Case 1:20-cv-00254-TSK-MJA Document 6 Filed 12/04/20 Page 2 of 2 PageID #: 18




      Dated: December 4, 2020.
